10

11

12

13

14

15

16

17

18

19

20

21

22

23

 

Case 2:18-cv-00664-MJP Document 53-1 Filed 12/03/18 Page 1 of 2

The Honorable Marsha J. Pechman

UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF WASHINGTON,

AT sEATTLE
PHILADELPHIA 1NDEMN1TY
INSURANCE coMPANY, cause NO. 218-cv 00664 MJP
Plaimiff, n oRDER GRANTING
, PHILADELPHIA INDEMNITY
vs. INSURANCE coMPANY's

UNOPPOSED MOTION TO SEAL
SEATTLE DRUG AND NARCOTIC
CENTER, lNC.; ASPEN INSURANCE U.K.
LIMITED; and M.H., as guardian for her
minor daughter, J.M.A.

Defendants.

 

 

 

This matter comes before the Court on Philadelphia Indemnity lnsurance Company’s
(“Philadelphia”) unopposed motion to se`al. The Court has reviewed the motion, as well as the
documents proposed to be filed under seal and the remainder of the filings in the court docket,
including but not limited to the following:

1. Philadelphia Indemnity Insurance Company’s unopposed motion to seal;

2. Response, if any; and

3. Reply, if any.

ll*01<DER GRANTING PHILADELPHIA INDEMNITY SoAHA & LANG,LF.$.
n NEVS AT W
INSURANCE coMPANY s UNOPPOSED MoTIoN To sEAL _ 1 1025 FOU§$§ AVENUE, STE 2000
USDC WD WA/SEA CAUSE NO. 2:18-cv 00664 MJP SEATrLE, WASH|NGTON 98101

(206) 624-1800/FAX (206) 624-3585
6300.00141 km033403r4

 

 

 

10
11
12
13
14
15
16
17
18
19
20
21
22

23

 

 

Case 2:18-cv-00664-|\/|JP Document 53-1 Filed 12/03/18 Page 2 of 2

Therefore, being fully advised, the Court FINDS compelling reasons to support the
request to seal reference to the private medical information of J.M.A. and that Philadelphia has
minimized the number of documents to be filed under seal. On the facts of this case, the need
to protect medical privacy qualifies as a compelling reason to protect reference to medical
records and to tile them under seal. Accordingly, the Court GRANTS the motion to seal in its
entirety and further ORDERS as follows:

The unredacted version of Philadelphia’s Opposition to Defendants’ Partial Motion for
Summary Judgment shall be maintained under seal. Consistent With Local Civil Rule 5(g)(5),
Philadelphia filed a redacted version of its motion in the public court docket, which redacts the
private information from the motion. ` ?

IT IS SO ORDERED.

DATED this 13 day ofDecember%M
M--/

Honorable Mar§:a J. Pechman
United States ` `ct Court Judge

*`ORDER GRANTING PHILADELPHIA INDEMNITY SCZHA & LANG,:.S.
INSURANCE COMPANY'S UNOPPOSED MOTION TO SEAL - 2 TT°R"EVS AT W
1325 FOuRTH AvENuE, sTE 2000
USDC WD WA/SEA CAUSE NO. 2:18-cv 00664 MJP SEATTLE, WASH|NGTON 98101

(206) 624-1800/FA>< (206) 624-3585
6300.00141 km033403r4

 

 

 

